April Term, 1893. A motion having been made in this case to reinstate this appeal dismissed, as above, June 30, 1893, the following order was passed
Per Curiam.
This is a motion to reinstate an appeal heretofore dismissed by this court for failure to comply with Rule 8. The ground upon which the motion is based is excusable neglect. We do not think that the affidavits submitted are sufficient to show that the default upon the part of the appellant to comply with the Rules of this court was excusable.
Rules of court are designed to secure the orderly and prompt dispatch of business, and it is very important that these Rules should be observed. At all events, when parties invoke the protection of these Rules, in order to prevent delays in the adjudication of their rights, this court is bound to accord them that protection.
The motion to reinstate the appeal, must, therefore, be refused.